            Case 1:19-cr-00393-TNM Document 26 Filed 08/28/20 Page 1 of 3




      UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA

UNITED STATES,                                )
                                              )
                                              )
                                              )
       v.                                     )       CASE NO. 19-cr-393-TNM-1
                                              )
                                              )
CLEOPHAT TANIS                                )
                                              )
                Defendant.                    )


                     DEFENDANT’S UNOPPOSED MOTION TO
            EXTEND SELF-REPORTING DATE TO THE BUREAU OF PRISONS

       Defendant Cleophat Tanis, by and through undersigned counsel, respectfully moves to

extend the date on which he is to report to the Bureau of Prisons (“BOP”) by fifty-seven (57)

days, from September 3, 2020 to October 29, 2020.1 In support of this motion counsel states the

following:

       1.       On December 16, 2019, Mr. Tanis took responsibility for his conduct in the

above matter and entered a plea of guilty to count one (1) of the criminal information filed in this

case, charging him with Mail Fraud, in violation of 18 U.S.C. § 1341. See ECF No. 3.

       2.       On March 16, 2020, this court sentenced Mr. Tanis to a one (1) month term of

incarceration followed by twelve (12) months of supervised release. See ECF No. 20.

       3.       The Court permitted Mr. Tanis to voluntarily self-surrender to the Bureau of

Prisons (BOP). Id.




1
  The parties had agreed to a sixty (60) day extension, but that would result in Mr. Tanis self-
reporting to a BOP facility on a weekend, which may in certain instances result in delays or other
issues.
                                                  1
            Case 1:19-cr-00393-TNM Document 26 Filed 08/28/20 Page 2 of 3




       4.       The United States Probation Office has designated that Mr. Tanis report to

Montgomery FPC.

       5.       Because of the ongoing COVID-19 pandemic, this Court has granted two (2)

Unopposed Motions to Extend Self-Reporting Date to the Bureau of Prisons. (ECF 23, 25)

       6.       Due to the current health emergency and the Department of Justice and BOP’s

recent efforts to control the impact of the COVID-19 virus on BOP inmates, an extension of an

additional fifty-seven (57) days for Mr. Tanis to self-report is consistent with the BOP’s efforts

to address the current health emergency for BOP inmates. Additionally, the extension would

afford Mr. Tanis the ability to comply with current “stay-at-home” orders and social distancing

guidelines and better serve to protect him and his wife, who recently underwent significant

surgery, from infection.

       7.       Assistant United States Attorney Kondi Kleinman does not oppose this motion.

   WHEREFORE, Mr. Tanis respectfully requests that the Court grant this motion and extend

his self-reporting date to October 29, 2020.

                                                      Respectfully submitted,

                                                      ___/s/_________________
                                                      David Benowitz
                                                      DC Bar No 451557
                                                      Counsel for Cleophat Tanis
                                                      Price Benowitz LLP
                                                      409 7th Street, NW
                                                      Suite 200
                                                      Washington, DC 20004
                                                      Office: (202) 417-6000
                                                      Mobile: (202) 271-5249
                                                      Fax: (202) 664-1331




                                                 2
         Case 1:19-cr-00393-TNM Document 26 Filed 08/28/20 Page 3 of 3




                               CERTIFICATE OF SERVICE

       I hereby certify that on August 28, 2020, I filed the foregoing Unopposed Motion to

Extend Self-Reporting Date to the Bureau of Prisons via ECF, to the attention of AUSA Kondi

Kleinman, United States Attorney’s Office, 555 Fourth Street, NW, Washington, DC 20530.



                                                   ___/s/_________________
                                                   David Benowitz




                                               3
